SUPPLEMENTAL NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest the cumulative limitations of claim 1: A high-porosity CBN vitrified grinding stone having a homogeneous structure, the grinding stone comprised of a CBN abrasive grain, a large diameter inorganic hollow filler having an average particle diameter in a range from a grain size one class coarser to a grain size one class finer with respect to a class indicating a grain size of the CBN abrasive grain, and a small-diameter inorganic hollow filler having an average particle diameter of 1/5 to 1/2 of that of the CBN abrasive grain, the CBN abrasive grain, the large-diameter inorganic hollow filler, and the small-diameter inorganic hollow filler being bonded by an inorganic bonding agent.
Both references listed in the Chinese Office Action had been previously used in the Non-Final Rejection mailed on 01/21/2022. As detailed out in the previous Notice of Allowance mailed on 06/03/2022, Applicant’s argument had overcome the U.S. Pat. App. Pub. No. 2010/0154315 to Wu and U.S. Pat. No. 5,095,665 to Nagata (see NOA mailed on 06/03/2022, pages 2 and 3). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731